DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

Acknowledgment is made of Applicant's submission of amendment filed on 09/06/2022. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
 	
Claims 1-10,12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Qian et al. US 2014/0056190 A1 in view of Khandekar et al US 2011/0176435 A1 

Regarding claim 1, Qian et al. US 2014/0056190 A1 discloses a method of operating a network node in a radio access network, the method comprising: 
determining an identity associated with an interfering node based on a received BS-to-BS interference indication,, the received BS-to-BS interference indication including a distance from the interfering node to the network node [0045]-[0048] disclose a first base station detects interference from a further base station (i.e. BS-to-BS interference) ,and a first base station send an indication of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ) and [0023]-[0024] interference handling node determine the identity of a candidate for the further base station, and order  the candidate base station to perform an interference limitation activity,where [0032]An interference limitation activity is to adjust an interval between uplink and downlink transmissions. 
Qian et al. US 2014/0056190 A1 does not explicitly discloses operating on a carrier based on the received BS-to-BS interference indication and the determined identity.  
Khandekar et al US 2011/0176435 A1 discloses operating on a carrier based on the received BS-to-BS interference indication and the determined identity (see fig. 3 and [0044] discloses   eNB-to-eNB interference is mitigated by sending downlink and uplink transmissions on different carriers. For example, eNB 2 operate on carrier Y to decodes the uplink transmission which transmitted from UE 2   and eNB 1 operate on carrier X, to transmit the downlink to UE 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian by including operating on a carrier based on the received BS-to-BS interference indication and the determined identity, as taught by Khandekar, in order to mitigate eNB-to-eNB interference (see Khandekar [0044]).
Regarding claim 2, Qian et al. US 2014/0056190 A1 discloses A network node for a radio access network, the network node being configured to: 
determine an identity associated with an interfering node based on a received BS-to-BS interference indication, the received BS-to-BS interference indication including a distance from the interfering node to the network node [0045]-[0048] disclose a first base station detects interference from a further base station (i.e. BS-to-BS interference) ,and a first base station send an indication of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ) and [0023]-[0024] interference handling node determine the identity of a candidate for the further base station, and order  the candidate base station to perform an interference limitation activity, where [0032]An interference limitation activity is to adjust an interval between uplink and downlink transmissions. 
Qian et al. US 2014/0056190 A1 does not explicitly discloses operating on a carrier based on the received BS-to-BS interference indication and the determined identity.  
Khandekar et al US 2011/0176435 A1 discloses operate on a carrier based on the received BS-to-BS interference indication and the determined identity (see fig. 3 and [0044] discloses   eNB-to-eNB interference is mitigated by sending downlink and uplink transmissions on different carriers. For example, eNB 2 operate on carrier Y to decodes the uplink transmission which transmitted from UE 2   and eNB 1 operate on carrier X, to transmit the downlink to UE 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian by including operating on a carrier based on the received BS-to-BS interference indication and the determined identity, as taught by Khandekar, in order to mitigate eNB-to-eNB interference (see Khandekar [0044]).
Regarding claim 12, Qian et al. US 2014/0056190 A1 discloses A non-transitory computer storage medium storing an executable computer program comprising instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a network node in a radio access network ([0120] the interference handling node may be provided in the form of a processor with associated program memory including computer program code for performing the functionality of the various units and elements of this module), the method comprising: 
determine an identity associated with an interfering node based on a received BS-to-BS interference indication, the received BS-to-BS interference indication including a distance from the interfering node to the network node; and 
[0045]-[0048] disclose a first base station detects interference from a further base station (i.e. BS-to-BS interference) ,and a first base station send an indication of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ) and [0023]-[0024] interference handling node determine the identity of a candidate for the further base station, and order  the candidate base station to perform an interference limitation activity,where [0032]An interference limitation activity is to adjust an interval between uplink and downlink transmissions. 
Qian et al. US 2014/0056190 A1 does not explicitly discloses operate on a carrier based on the received BS-to-BS interference indication and the determined identity.  
Khandekar et al US 2011/0176435 A1 discloses operating on a carrier based on the received BS-to-BS interference indication and the determined identity (see fig. 3 and [0044] discloses   eNB-to-eNB interference is mitigated by sending downlink and uplink transmissions on different carriers. For example, eNB 2 operate on carrier Y to decodes the uplink transmission which transmitted from UE 2   and eNB 1 operate on carrier X, to transmit the downlink to UE 1).										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian by including operating on a carrier based on the received BS-to-BS interference indication and the determined identity, as taught by Khandekar, in order to mitigate eNB-to-eNB interference (see Khandekar [0044]).


Regarding claims 3 and 15, the combination of Qian  and Khandekar discloses all the features with the claim 1 and 2, respectively..
Qian does not explicitly discloses wherein operating on the carrier comprises adapting at least one of timing and scheduling on the carrier.
Khandekar discloses wherein operating on the carrier comprises adapting at least one of timing and scheduling on the carrier. [0049] discloses the eNB schedules downlink transmissions on one or more carriers and schedule uplink transmissions on one or more other carriers.  Wherein (fig.7 and [0057]- [0059] discloses to mitigate eNB-to-eNB , eNB communicates based on TDD , operation,  wherein eNB performs only transmission, or only reception, The eNB  sends a first transmission(i.e. downlink transmission) on a first carrier in a first time period(i.e. first timing) and  receives a second transmission (i.e. uplink transmission) on a second carrier in a second time period (i.e. second timing) . The second carrier may be different from the first carrier. The eNB performs only transmission in the first time period and performs only reception in the second time period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian by including wherein operating on the carrier comprises adapting at least one of timing and scheduling on the carrier, as taught by Khandekar, in order to mitigate eNB-to-eNB interference (see Khandekar [0044]).				Regarding claims 4 and 16, the combination of Qian and Khandekar discloses all the features with the claims 1 and 2, respectively.								Qian further discloses wherein the BS-to- Bs interference indication is carried by radio signaling[0045]-[0048] disclose a first base station detects interference from a further base station (i.e. BS-to-BS interference) ,and a first base station send an indication(i.e. signal) of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ).
Regarding claims 5 and 17, the combination of Qian and Khandekar discloses all the features with the claims 1 and 2, respectively.
Qian further discloses wherein the BS-to- BS interference indication is carried by an indication message [0045]-[0048] disclose a first base station detects interference from a further base station (i.e. BS-to-BS interference) ,and a first base station send an indication(i.e. an indication  signal) of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ).
Regarding claims 6 and 18, the combination of Qian and Khandekar discloses all the features with the claims 1 and 2, respectively.
Qian does not explicitly discloses wherein operating on the carrier comprises utilising dynamic TDD on the carrier.
Khandekar further discloses wherein operating on the carrier comprises utilising dynamic TDD on the carrier (fig.7 and [0057]-[0059] discloses to mitigate eNB-to-eNB , eNB communicates based on TDD operation(i.e. dynamic TDD),  wherein eNB performs only transmission, or only reception, The eNB  sends a first transmission(i.e. downlink transmission) on a first carrier in a first time period(i.e. first timing) and  receives a second transmission (i.e. uplink transmission) on a second carrier in a second time period (i.e. second timing) . The second carrier may be different from the first carrier. The eNB performs only transmission in the first time period and performs only reception in the second time period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian by including wherein operating on the carrier comprises utilising dynamic TDD on the carrier, as taught by Khandekar, in order to mitigate eNB-to-eNB interference (see Khandekar [0044]).
Regarding claims 7 and 19, the combination of Qian and Khandekar discloses all the features with the claims 1 and 2, respectively.
Qian does not explicitly discloses wherein operating on the carrier comprises determining an interference timing.
Khandekar discloses wherein operating on the carrier comprises determining an interference timing (see fig. 4 and [0044] discloses eNB 2 observe interference from eNB 1 on carrier X, During the time interval from time T1 to time T2 and the time interval from time T3 to time T4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian by including wherein operating on the carrier comprises determining an interference timing, as taught by Khandekar, in order to mitigate eNB-to-eNB interference (see Khandekar [0044]).

Regarding claims 8 and 20, the combination of Qian and Khandekar discloses all the features with the claims 1 and 2, respectively.
Qian further discloses wherein operating on the carrier includes muting transmission on the carrier for a muting time period in which interfering signaling is expected based on the BS-to-BS interference indication[0045]-[0048] a first base station send an indication of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ) and [0023]-[0024] interference handling node determine the identity of a candidate for the further base station, and order  the candidate base station to perform an interference limitation activity , such as ,[0102] The muting is  performed in an O&M controlled muting time instance or with an asynchronised muting pattern, [0058] muting transmissions in a part of a communication structure of the first base station assigned to downlink communication and listening to data sent by the further base station during the muted part of the communication structure.

Regarding claims 9 and 21, the combination of Qian and Khandekar discloses all the features with the claims 1 and 2, respectively.							Qian further discloses wherein operating on the carrier comprises scheduling DL operation for a time period in which interfering signaling is expected based on the BS-to-BS interference indication [0045]-[0048] a first base station send an indication of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ) and [0023]-[0024] interference handling node determine the identity of a candidate for the further base station, and order  the candidate base station to perform an interference limitation activity , such as ,[0102] The muting is  performed in an O&M controlled muting time instance or with an asynchronised muting pattern, [0058] muting transmissions in a part of a communication structure of the first base station assigned to downlink communication and listening to data sent by the further base station during the muted part of the communication structure

Regarding claim 10, the combination of Qian and Khandekar discloses all the features with the claim 1.
Qian further discloses wherein operating on the carrier comprises scheduling a guard period based on the BS-to-BS interference indication [0045]-[0048] a first base station send an indication of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ) and [0023]-[0024] interference handling node determine the identity of a candidate for the further base station, and order  the candidate base station to perform an interference limitation activity, where [0002] discloses The base stations transmit signals in one period of the structure, often denoted downlink period, and receive signals in another period of the structure, often denoted uplink period. These periods should be sufficiently separated from each other in order to avoid that base station transmissions interfere with base station reception. Such a separation is in some systems denoted a guard period.
Regarding claim 14, the combination of Qian and Khandekar discloses all the features with the claim 1.
Qian further discloses wherein determining an interference timing includes determining a time shift between interfering signaling and a transmission timing structure used by the network node [0045]-[0048] a first base station send an indication of the further base station interfering to an interference handling node (i.e. A network node), where [0103] indication includes an interference level and the cell identifier CID of the further base station and the distance D1 to the further base station ) and [0023]-[0024] interference handling node determine the identity of a candidate for the further base station, and order  the candidate base station to perform an interference limitation activity , such as ,[0102] The muting is  performed in an O&M controlled muting time instance or with an asynchronised muting pattern, [0058] muting transmissions in a part of a communication structure of the first base station assigned to downlink communication and listening to data sent by the further base station during the muted part of the communication structure.
Response to Remarks/Arguments					
Applicant’s amendment to claims 1-10,12, and 14-21 filed on 05/03/2022 necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-10,12, and 14-21 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478